DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yokobayashi et al (8,944,806: figures 3-8; column 7, lines 44-51; column 8, lines 16-48; column 9, lines 3-8; and column 10, lines 34-44) taken together with Vassar (2009/0057953 A1: figures 2-13 and paragraphs 42, 48 and 51).
Yokobayashi et al disclose a blow molding apparatus comprising opposed molds (210 and 211) attached to first base or fixing plates (230 and 231, respectively), each of the molds having a plurality of molding cavities (210A, 210B) as illustrated in figure 5; a bottom mold fixing plate (232) for fixing a plurality of raised bottom molds (212); a plurality of push-up or lifting rods (236A, 236B-figure 8) attached to the bottom of the fixing plate (232); an elevating device (150 or 150A) in the form of a hydraulic cylinder (column 7, lines 50-51); and a couple of 
Vassar discloses a multi-cavity molding apparatus having a first base members (platens 82, 82) having first molding section (60) and second molding section (62) and a second base member (64) in the form of mold sections (90, 92) that mate with mold sections (60, 62) as illustrated in figures 3 and 4.  The reference discloses a plurality of connecting structures (100, 111 and 120) as illustrated in figures 8-10 that serve to move the mold sections according to figures 11 and 12.  It is noted that the back to back mold sections (90, 92) act as second base members for the other mold section.
It would have been obvious at the time of the effective filing date to one of ordinary skill in the art to modify the apparatus of Yokobayashi et al by using an intermediate base member with additional mold sections and the connecting structure to move the parts in unison with the outer mold sections as disclosed by Vassar for the purpose of increasing the output of the molding apparatus by increasing the number of molding cavities.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokobayashi et al taken together with Vassar as applied to claims 1-6 and 9 above, and further in view of Hirdina et al (2014/0124988 A1: paragraph 23).
The previous combination discloses all claimed features except for the lowering device being configured to lower the bottom mold fixing plate by pneumatic pressure.
Hirdina et al disclose a blow molding apparatus having an active actuator in the form of a hydraulic cylinder and a passive actuator in the form of a spring or a pneumatic cylinder.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Yokobayashi et al by using a pneumatic cylinder in the place of a spring as Hirdina et al disclose that the use of a spring or a pneumatic cylinder are well-known alternatives used as passive actuators in concert with a hydraulic actuator.  One of ordinary skill in the art would expect the pneumatic actuator to work at least as well as the spring of Yokobayashi et al.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggests the apparatus of claim 3, wherein a bottom portion of the second base members is provided with a notch at a position corresponding to the push-up member.  Yokobayashi et al disclose a push-up member associated with a second base member, but the reference does not disclose or suggest a notch at a position corresponding to the push-up member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        2/27/2021